                                          Case 5:15-cv-05185-BLF Document 53 Filed 05/20/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     WALTER HIDALGO,                                  Case No. 15-cv-05185-BLF
                                   8                   Plaintiff,                         ORDER REQUIRING JOINT STATUS
                                                                                          REPORT RE ARBITRATION ON OR
                                   9             v.                                       BEFORE MAY 27, 2020
                                  10     TESLA MOTORS, INC.,                              [Re: ECF 52]

                                  11                   Defendant.

                                  12          On January 16, 2020, the Court requested a further status report from the parties regarding
Northern District of California
 United States District Court




                                  13   the status of arbitration on or before May 11, 2020. ECF 52. The Court has not received a status

                                  14   report. Accordingly, the Court hereby ORDERS the parties to submit a further joint status report

                                  15   regarding arbitration on or before May 27, 2020.

                                  16

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: May 20, 2020

                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
